Citation Nr: 1417399	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  97-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than February 8, 2002 for grant of a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In April 1999, the Veteran provided relevant testimony at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.  

In August 2013, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ).  The directives of that Remand completed, the matter has properly been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's service-connected chronic lumbosacral strain has rendered him unable to obtain and follow a substantially gainful occupation since November 26, 1997.  


CONCLUSION OF LAW

The criteria have been met for an effective date of November 26, 1997, but no earlier, for award of TDIU.  38 U.S.C.A. §§ 501, 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.16(b) (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2008 and November 2009.   The AOJ readjudicated the case as recently as in an October 2013 Supplemental Statement of the Case, thus curing the timing defect in the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits are associated with the claims file.  For the time period in question, VA provided an adequate examination in February 1998.  There is sufficient medical evidence of record to decide the appeal.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Merits

The Veteran contends that an effective date earlier than February 8, 2002 is warranted for award of TDIU.  

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. 3.400 (2013).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(o)(2) (West 2002).  

Date stamped as received at the AOJ in November 1996 is a claim from the Veteran for an increased evaluation for "degenerative arthritis."  The AOJ and the Board construed this as a claim for an increased evaluation for his service-connected chronic lumbosacral strain.  The Board initially adjudicated his claim in April 2000.  That decision was vacated by the U.S. Court of Appeals for Veterans Claims (Court) in November 2000.  During the course of that claim and appeal, the Veteran asserted that his chronic lumbosacral strain rendered him unemployable.  This is clearly expressed, for example, during the April 1999 DRO hearing.  The question of whether TDIU is warranted for any period of time after November 1996 is part of his claim for an increased rating for chronic lumbosacral strain received in November 1996.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (stating "that request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities").  

A February 1998 VA examination report includes the physician's statement that "due to the patient's chronic back problems and poor education, it would be difficult for the patient to find suitable work."  

VA has a schedule for rating reductions in earning capacity from injuries.  38 U.S.C.A. § 1155 (West 2002).  VA has authority to prescribe rules and regulations which are necessary or appropriate to carry out the laws administered by the Department of Veterans Affairs and are consistent with those laws.  38 C.F.R. § 201(a) (West 2002)).  

Subsection (a) of 38 C.F.R. § 4.16 addresses "schedular" TDIU.  It states that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

Subsection (b) of 38 C.F.R. § 4.16 addresses "extraschedular" TDIU.  It states that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2013)

The Veteran's only service-connected disability in effect prior to February 8, 2002, was chronic lumbosacral strain rated as 40 percent disabling since July 1991.  Effective February 8, 2002, service connection was in place for additional disabilities of his shoulders and cervical spine and his combined disability rating was 70 percent.  In the March 2011 rating decision, the AOJ granted TDIU effective February 8, 2002.  In that decision it referred to the Veteran's report that he had not worked since 1997 due to his back condition.  It also stated that he was granted Social Security disability benefits based on disorders of his back.  The remainder of the explanation in that decision concerns almost exclusively the effect of his service-connected chronic lumbosacral strain on his ability to function.  

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a) (West 2002).  In August 2013, the Board remanded the issue of an earlier effective date for TDIU to the RO for referral to the Director, Compensation and Pension Service for consideration on an extraschedular basis.  In an October 2013 decision, the Director, Compensation Service denied TDIU on an extraschedular basis.  The RO issued a Supplemental Statement of the Case that same month and has returned the issue to the Board.  

All questions in a matter which under section 511(a) of Title 38 of the U.S. Code is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary. Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).  As the Secretary has denied entitlement to TDIU on an extraschedular basis, the Board has jurisdiction to grant TDIU on an extraschedular basis.  

In the October 2013 decision, the Director, Compensation Service referred to the August 1999 SSA decision as finding, at item 13, that the Veteran was able to perform sedentary work as of August 14, 1998.  The Director reiterated that the SSA had found him capable of performing sedentary employment as of August 14, 1998 and the Director referred to the February 1998 assessment that the Veteran's service connected back disability and poor education make it difficult to secure and maintain employment.  The Director stated that the test for TDIU was whether the Veteran is capable of performing the physical and mental acts of employment, not whether he can find employment.  

The Director's characterization of the SSA decision is inaccurate.  Item 13 in the Findings of the August 1999 SSA decision is as follows:  "Even if the claimant were able to perform the full range of sedentary work as of August 14, 1998, in view of the claimant's vocational characteristics, Medical Vocational Rule 201.14 applies and directs a finding of disabled."  Although Medical Vocational Rule 201.14 does not govern VA determinations of whether TDIU is warranted, the finding does not state that the Veteran was capable of securing and following a substantially gainful occupation involving sedentary work.  It is whether the Veteran unable to secure and follow a substantially gainful occupation by reason of service-connected disability that determines whether TDIU is warranted.  

In Beaty v. Brown, Court found the claimant's work history and education significant factors in determining whether TDIU was warranted.  The Court explained that there was "no evidence of record showing that the veteran could realistically, within his physical and mental capabilities, pursue the type of employment that would enable him to earn a living wage."  6 Vet. App. 532, 538 (1994).  In doing so it explicitly equated "substantially gainful employment" to "a living wage."  Id.   

What is significant in the SSA decision, is the finding that the Veteran was unable to lift and carry more than ten pounds, sit even up to six hours in an eight hour work day, or walk and stand more than occasionally.  Although the Veteran has more than one disability, his testimony during the April 1999 DRO hearing indicates to the Board that his physical limitations are due to his service connected chronic lumbosacral strain.  

Additionally, although the SSA decision lists that the Veteran has a high school education, the Board notes that his education ended in the 7th grade and what he has is a GED.  The only education beyond the 7th grade and his GED, is training as a mechanic.  

During the April 1999 DRO hearing, the Veteran testified that he could not hold a job because of back pain, specifying that he could not bend over.  He testified that he had worked for the New York State Department, tried to work in a factory, and tried automobile mechanics.  He testified that despite pain medication nothing worked for his pain.  

Associated with the SSA records is a psychological and intellectual evaluation dated in September 1998.  This states that the Veteran quit school in the 7th grade and obtained government equivalency diploma (GED) while in the military.  He reported that prior to his military service he did janitorial work, during military service worked in the area of supplies, remained in the military for over 11 years.  Upon discharged he worked for the city and eventually got trained as an automobile mechanic.  

The Board has taken into account the Veteran's past work history and educational background as well as his testimony during the April 1999 DRO hearing and the statement in the February 1998 VA examination report, and the information found in the SSA disability records.  From this evidence, the Board concludes that the Veteran's service-connected chronic lumbosacral strain has rendered him unable to secure and follow a substantially gainful occupation since he last worked on November 26, 1997.  

In a statement dated in April 2014, the Veteran's representative argued that the effective date of award of TDIU should be in July 1997.  As documented in the SSA decision, the Veteran testified that he had not worked since November 26, 1997.  The September 1998 psychological evaluation report documents that the Veteran last worked in November of 1997 and had held that job for approximately three months.  In his VA Form 21-8940, signed by the Veteran in January 2008, the Veteran indicated that he worked 40 hours per week doing vacuum assembly from July 1997 to November 1997.  He indicated on that form that the last date that he worked full time was November 26, 1997, and that the date that he became too disabled to work was November 26, 1997.  There is no indication that his employment that ended on November 26, 1997, was other than substantially gainful employment.  The title of his last job, and that he worked 40 hours per week, leads the Board to the conclusion that his work during this period was substantially gainful employment.  As such, an award of TDIU prior to November 26, 1997, is not warranted.  Simply put, from the facts found it is clear that entitlement to a TDIU did not arise prior to November 26, 1997, because he had secured and was following a substantially gainful occupation prior to that date.  

For the reasons stated above, the Board concludes that the date entitlement to TDIU arose was November 26, 1997, but no earlier.  There is no reasonable doubt to be resolved on the question of whether a date earlier than November 26, 1997 is warranted for award of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  


ORDER

An effective date of November 26, 1997, is granted for award of TDIU subject to the statutes and regulations governing the payment of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


